Title: To James Madison from Sylvanus Bourne, 31 December 1806
From: Bourne, Sylvanus
To: Madison, James



Sir,
American Consulate Amsterdam 31. Decr. 1806.

I have the honor to transmit you herewith Copies of the communication which I esteemed it to be my duty to make to the Govt. of this Country on the emanation of the late decree of the King (contained in one of the inclosed Gazettes), & of the reply of the Minister of Foreign Affairs thereto.
I would beg leave here to observe that I did not find it necessary to take notice of the Decree of 1805 to which he refers as it was not (to my knowlege) in any case attempted to be put in execution.
Though it appears by the Reply of Govt. that the violation of our neutral Rights by another Nation is plead in apology for a like procedure on their part it affords no due argument or justification of the measure; but as they seem resolved to adhere to it I see nothing more left for me to do but to convey this Statement of the case to the Govt of the U States & to wait its further instructions thereon hoping that what I have already done may be approved of.
Mr. Alexander my Agent at Rotterdam having signified an anxious desire to make a short visit to the U States, I have acceded to his views as it a season of but little business & have named Mr G R Curtis ad interim in his place.
Mr. Alexr. will have the honor to  hand you this letter.  He has been faithful to his official duties to my Satisfaction.  These constant changes & empl  I hope Govt. may find it convenient to make a permanent appointment for Rottm.  Should it not conclude on the occasion of the late change of Govt. here to combine the Diplomatic & Consular Powers in one Person to reside at The Hague & who shall be authorised to appoint Agents in the several sea ports for the detail execution of the Consular concerns, & that he alone should have the Correspondence with our Govt. & be responsible there to for the due execution of the duties arising in both Departments.  The compact Situation of this Country is peculiarly favorable to such an arrangment & it may Such as to Satisfy the wishes of this Govt. without militating with those oeconomical principles which the Govt. of the U States has justly prescribed to itself.  I have the honor to be With the greatest Respect Sir yr ob Serv

S Bourne

